DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6, 9-13, and 15-20 are pending in this application and have been examined on the merits. Claims 7-8 and 14 have been cancelled by the applicant.
Response to Arguments
Applicant’s arguments, see pg. 2, filed 06/01/2022, with respect to the Specification Objections have been fully considered and are persuasive.  The species objection of 01/05/2022 has been withdrawn. 
Applicant’s arguments, see pg. 8, filed 06/01/2022, with respect to the 35 USC 112 Claim Rejections have been fully considered and are persuasive.  The 35 USC 112 claim rejections of 01/05/2022 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1, 10, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claims 1, 10, and 18, The applicant argues based on novel limitations introduced in the Amended Claims received 06/01/2022. The novel language is “a domed screen top panel extending upwardly from and over the upper portion bottom ring” in claim 1, “wherein the top panel is domed and extends upwardly above the bottom ring” in claim 10, and “top panel extending upwardly and above the bottom ring” in claim 18. The limitation of the top panel extending above the top surface of the bottom ring is novel to the current set of claims and changes the scope of the claim set in such a way as to require a new ground of rejection. Arguments with respect to dependent claims 2-6, 9, 11-13, 15-17, and 19-20 are all drawn to the novel limitations of independent claims 1, 10, and 18.
Claim Objections
Claim 1 is objected to because of the following informalities: the limitation “covering the top opening thereof” of claim 1 appears to refer to the bottom ring. It is unclear as to how a bottom ring covers an opening. The examiner suggests changing the language of claim 1 to say “an upper portion bottom ring sized to fit on top of the screen wall, and a domed screen top panel extending upwardly from and over the upper portion bottom ring, and the top panel covering the top opening thereof” for clarity. For examination purposes, the last three lines of claim 1 is being interpreted to say “an upper portion bottom ring sized to fit on top of the screen wall, and a domed screen top panel extending upwardly from and over the upper portion bottom ring, and the top panel covering the top opening thereof.”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 9-13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0018180 (referred to as Jan A) in view of US 2012/0196232 (referred to as Miller).
Regarding claim 1, Jan A discloses a fire pit screen (spark arrestor 100) comprising: a fire pit screen lower portion (base assembly 101) comprising an upright screen wall (conical mesh 203) defining a top opening and a bottom opening (see Figs. 2 and 6-7); and a fire pit screen upper portion (top assembly 112) comprising an upper portion bottom ring (top surface of top crown 214) sized to fit on top of the screen wall (see Fig. 2 and para. [0056]), and a domed (Fig. 2 discloses top screen 213 having a domed shape) screen top panel (top screen 213) sized to fit on top of the screen wall (see Figs. 1-2) covering the top opening thereof (see Figs. 1-2).
Jan A does not explicitly disclose that the domed screen top panel extends overt the bottom ring.
However, Miller does disclose a domed screen top panel that extends over a bottom ring (Fig. 7 discloses lid 7 extending upwardly from and over annular ring 15). The limitation “covering the top opening thereof” is being interpreted to apply to the top panel and not the bottom ring as discussed in the Claim Objections section above.
Jan A and Miller are considered analogous to the claimed invention because they both are in the field of open flame guards and grills. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the top screen of Jan A to rise above the upper surface of top crown 214 to further increase rigidity and allow for more cooking surface area on lid 7 (Jan A: para. 55).
Regarding claim 2, Jan A in view of Miller discloses the invention of claim 1 and Jan A further discloses a base (base ring 202 and retention ring 204) extending from and bounding the lower portion (see Figs. 2 and 6) proximate the bottom opening (see Fig. 6), the base having a lower support surface (base ring 202) and a lip (retention ring 204). Claim 2 is being interpreted as depending on claim 1 as discussed in the Claim Rejections - 35 USC 112 section above.
Regarding claim 3, Jan A in view of Miller discloses the invention of claim 1 and Jan A further discloses an upper ring (base crown 205) on the upright screen wall (see Fig. 2 and para. [0054]), the upper ring providing a support surface (see Annotated Fig. 1 below) and an inner lip (see Annotated Fig. 1 below) for retaining the fire pit upper portion (para. [0056] discloses base crown 205 being used to secure top assembly 112).
Regarding claim 4, Jan A in view of Miller discloses the invention of claim 3 and Jan A further discloses a bottom ring (top crown 214) on the screen top panel (see Fig. 2) sized to encompass the inner lip (Annotated Fig. 2 below discloses top crown 214 encompassing the inner ring) and rest on the support surface of the upper ring (at least Fig. 2 discloses top crown 214 resting on base crown 205).
Regarding claim 6, Jan A in view of Miller discloses the invention of claim 1 and Jan A further discloses wherein the upright screen wall has a frustoconical shape (at least Fig. 2 discloses conical mesh 203 having a frustoconical shape) such that the upper portion fits inside the lower portion when the lower portion is inverted (Fig. 11 discloses top assembly 112 fitting within base assembly 101 when the base assembly is inverted. See Fig. 2 for a non-inverted base assembly 101).
Regarding claim 9, Jan A in view of Miller discloses the invention of claim 1 and Jan A further discloses wherein the screen top panel has a handle affixed thereto (handles 207. See Fig. 3).
Regarding claim 10, Jan A in view of Miller discloses a fire pit screen (spark arrestor 100) comprising: a lower portion (base assembly 101) having a base (base ring 202 and retention ring 204) configured to fit over a fire pit opening (Figs. 1-2 disclose base assembly 101 fitting over the opening of furnace 150) and having a lip (retention ring 204) preventing lateral movement of the lower portion with respect to the fire pit opening (see Figs. 1-2 and para. [0054]); a wall (conical mesh 203) affixed to the base (base ring 202 and retention ring 204. Para. [0054] discloses retention ring 204 holding conical mesh screen 203 to the base retention ring 204) and extending upwardly therefrom to define a top opening (see at least Fig. 2); a upper ring (base crown 205) on top of the wall (see Fig. 2 and para. [0054]); and an upper portion (top assembly 112) having a top panel (top screen 213) secured at a perimeter thereof (Figs. 2-3 disclose top screen 213 having top crown 214 being secured at the perimeter of top screen 203) by a bottom ring thereof (top crown 214), wherein the bottom ring of the upper portion rests on the upper ring of the bottom portion (see Fig. 2 and para. [0056]) to cover the top opening (see at least Fig. 1); and wherein gases and light pass through the wall and the top panel (at least Fig. 1 discloses top screen 103 and conical mesh screen 203 being made of a mesh which would allow light and gas through them).
Regarding claim 11, Jan A in view of Miller discloses the invention of claim 10 and Jan A further discloses wherein the upper ring comprises a support ledge (see Annotated Fig. 1 below) with an inner lip (see Annotated Fig. 1 below) sized to fit into the top ring (see Figs. 2-3) and limit lateral movement of the top portion relative to the lower portion (para. [0056] discloses base crown 205 being used to secure top assembly 112).
Regarding claim 12, Jan A in view of Miller discloses the invention of claim 11 and Jan A further discloses wherein the wall defines a bottom opening (see at least Fig. 6) and has a frustoconical shape (at least Fig. 2 discloses conical mesh 203 having a frustoconical shape) such that the upper portion fits inside the lower portion when inserted into the bottom opening (see para. [0068]).
Regarding claim 13, Jan A in view of Miller discloses the invention of claim 12 and Jan A further discloses wherein the base of the lower portion extends laterally from the wall (at least Fig. 6 discloses base ring 202 extending lateral away from conical mesh 203) and the wall is sized and tapered (at least Fig. 2 discloses conical mesh 203 being tapered) such that the lower portion fits at least partially into the fire pit opening (Fig. 11 discloses base assembly 101 fitting at least partially into the opening of burning stove 150) when inverted (para. [0068] discloses base assembly 101 being upside-down in Fig. 11).
Regarding claim 18, Jan A in view of Miller discloses s fire pit screen (spark arrestor 100) comprising: a lower portion (base assembly 101) having a first upright configuration (at least Figs. 1-2 disclose base assembly 101 being in a first upright position) in which a frustoconical wall (at least Fig. 2 discloses conical mesh 203 having a frustoconical shape) defining an upper opening (see Figs. 2 and 6-7) and a lower openings (see Figs. 2 and 6-7) tapers inward toward the top opening (at least Fig. 2 discloses conical mesh 203 being tapered inward towards a top opening) which is smaller than the bottom opening (Figs. 2 and 8 disclose the top opening of conical mesh 203 being smaller than the bottom opening); an upper portion (top assembly 112) having a top panel (top screen 213) sized to cover the top opening (see Figs. 1-2) but pass through the bottom opening (Fig. 11 discloses top assembly 112 fitting within base assembly 101 when the base assembly is inverted. See Fig. 2 for a non-inverted base assembly 101); and a base (base ring 202 and retention ring 204) extending laterally from the frustoconical wall (see Figs. 2 and 6) to allow the lower portion to be placed over an opening of a fire pit (Figs. 1-2 disclose base assembly 101 fitting over the opening of furnace 150) with the lower portion supported above the opening of the firepit (see Figs. 1-2 and 7); wherein the lower portion has a second inverted configuration (at least Fig. 11 discloses base assembly 101 being in a second inverted configuration. See para. [0068]) in which the base suspends the lower portion (Fig. 11 discloses base assembly 101 being suspended by base ring 202) with the wall substantially inside the fire pit opening (Fig. 11 discloses conical mesh 203 being substantially inside the opening of stove 150).
Regarding claim 19, Jan A in view of Miller discloses the invention of claim 18 and Jan A further discloses wherein the base has a base lip (retention ring 204) limiting lateral movement of the lower portion with respect to the fire pit opening (see Figs. 1-2 and para. [0054]) when in the first upright configuration (Figs. 1-2 disclose base assembly 101 in a first upright position).
Regarding claim 20, Jan A in view of Miller discloses the invention of claim 18 and Jan A further discloses wherein the wall has a support ring (base crown 205) circumscribing the upper opening (see Fig. 2 and para. [0054]), the support ring having a support ring lip (see Annotated Fig. 1 below) limiting lateral movement of the upper portion (para. [0056] discloses base crown 205 being used to secure top assembly 112) when the lower portion is in the first upright configuration (see Fig. 1-2 and 7 which depict base assembly 101 in an upright configuration).
Claims 5 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jan A in view of Miller as applied to claims 1 and 10 above, and further in view of US 2021/0282592 (referred to as Jan B).
Regarding claim 5, Jan A in view of Miller discloses the invention of claim 1 but the combination does not disclose a hook extending inwardly from the bottom ring and oriented to hang the upper portion on the lower portion when the upper portion is removed from the lower portion.
However, Jan B does disclose a hook (lid hanger 145) extending inwardly from a bottom ring (Fig. 11 discloses lid hanger extending inwardly from grill lid 140) and oriented to hang an upper portion on a lower portion when the upper portion is removed from the lower portion (see Fig. 1 and para. [0081]).
Jan A and Jan B are considered analogous to the claimed invention because they both are in the field of safely containing fire. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the top assembly of Jan A to have the lid hanger of Jan B in order to enable the top assembly of Jan A to be hung from the base assembly of Jan A while the top assembly is not in use (Jan B, para. [0081]).
Regarding claim 15, Jan A in view of Miller discloses the invention of claim 10 but does not disclose a hook extending inwardly from the bottom ring.
However, Jan B does disclose a hook (lid hanger 145) extending inwardly from a bottom ring (Fig. 11 discloses lid hanger extending inwardly from grill lid 140).
Jan A and Jan B are considered analogous to the claimed invention because they both are in the field of safely containing fire. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the top assembly of Jan A to have the lid hanger of Jan B in order to enable the top assembly of Jan A to be hung from the base assembly of Jan A while the top assembly is not in use (Jan B, para. [0081]).
Regarding claim 16, Jan A in view of Miller and Jan B discloses the invention of claim 15 and the combination further discloses a handle (Jan A: handles 207) affixed to the top panel (Jan A: see Fig. 3).
Regarding claim 17, Jan A in view of Miller and Jan B discloses the invention of claim 15 and the combination further discloses wherein the wall and top panel comprise a screen material (Jan A: see para. [0007]).
Annotated Figures

    PNG
    media_image1.png
    714
    1036
    media_image1.png
    Greyscale


Annotated Fig. 1
Annotated Fig.1 is an annotation of Fig. 13 from Jan A

    PNG
    media_image2.png
    722
    1049
    media_image2.png
    Greyscale

Annotated Fig. 2
Annotated Fig. 2 is an annotation of Fig. 2 from Jan A.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2003/0015186 (McDonald) discloses an outdoor cooking apparatus with various hanging hooks and a domed lid;
US 8,443,792 (Litzenberger) discloses a campfire chimney with a conical base and a body that can be broken down for easy storage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE N FRIEDMAN/Examiner, Art Unit 3762  

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762